Citation Nr: 0030054	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  93-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for a back disorder.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in January 
1995, and again in October 1997, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's current back disorder, first shown by the 
record many years after service, is not etiologically related 
to a disease or injury incurred in service.


CONCLUSION OF LAW

A back disorder was neither incurred in nor aggravated by 
service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed.  The record reflects that the RO has 
requested additional service medical records on several 
occasions, and has been informed that there are no additional 
records on file.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he currently suffers from back 
problems which were incurred in an automobile accident in 
service.  Specifically, he states that in approximately 
August 1982, he went on a mission in South Korea to set up a 
helicopter landing platform and a communications relay 
station on the top of a mountain near the demilitarized zone.  
He reports that as he was returning down the mountain from 
this site, the jeep he was riding in went off a winding road, 
rolling over several times and causing injury to his back.  
He states that he was treated at that time at a "medical 
facility" where x-rays of his back showed no damage to his 
spine.  He states that he was then transported into town 
where he was prescribed pain medication.

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records, which are negative for any recorded complaints or 
diagnoses of, or treatment for, a back injury.  The only 
medical record from the timeframe related by the veteran is 
an x-ray report of the veteran's left wrist dated August 23, 
1982.  At that time, the examiner noted that this x-ray was 
conducted as a "follow-up" examination.  In this regard, 
the Board notes that a treatment record dated in June 1981 
indicates complaints of possible pulled muscles in the left 
arm, incurred while wrestling, and an x-ray of the veteran's 
left humerus and forearm was also conducted at that time.  A 
disposition form dated in April 1983 indicates that the 
veteran elected not to undergo a separation examination, and, 
as a result, a service separation examination is not of 
record. 

The veteran has reported on numerous occasions - including at 
the time of several VA examination reports, during a January 
1993 hearing before an RO hearing officer, and in 
correspondence sent to VA - that his first post-service 
treatment for his back was on November 19, 1991, when he was 
hospitalized at a VA Medical Center (VAMC).  In this regard, 
a VA discharge summary dated in January 1992 indicates that 
the veteran was hospitalized from November 19, 1991 to 
January 30, 1992 for treatment for cocaine and alcohol abuse 
and schizoaffective disorder.  Although this treatment was 
apparently unrelated to the veteran's present claim, it is 
relevant in that the examiner noted the veteran's report that 
he had been in "25 car accidents," six of which he reported 
as life-threatening.  He also stated that he injured his back 
in a car accident in Korea, but was never treated by a 
physician.  He complained that his back currently bothered 
him.  The examiner rendered a relevant diagnosis of narrowing 
of the L5-S1 disc space.

Subsequent VA outpatient treatment notes and discharge 
summaries throughout the early 1990's also recorded the 
veteran's complaints of low back pain, which the veteran 
attributed to a jeep roll-over accident in 1982.  A March 
1992 VA orthopedic examination of the veteran's fingers and 
wrist included a notation that the veteran had had chronic 
back pain since the time of a roll over in a jeep.  The 
examiner noted that the veteran had "nebulous complaints" 
linked to an Army accident, but examination revealed no 
definite back disability, and the veteran exhibited excellent 
flexion and extension.  At the time of a VA orthopedic 
examination in April 1992, the examiner indicated that x-rays 
revealed slight necrolisthesis at L5-S1, with an impression 
of mechanical low back pain.  The examiner recommended that 
the veteran attend "back school" for treatment of his back 
pain.  The Board notes that the actual x-ray report from this 
examination indicates a "normal lumbar spine study," with 
normal vertebral bodies, neural arches, disc spaces, and 
sacro-iliac joints, and no evidence of arthritis.  A VA 
examination report dated in May 1992 indicates that the 
veteran reported that he was in an automobile accident in 
Korea in 1982, following which he developed stiffness in his 
back.  He reported that he was treated with analgesics.  
Although no x-rays of the veteran's lumbosacral spine were 
taken at the time of this examination, the Board notes that 
the veteran was hospitalized at a VA Medical Center (VAMC) 
from May 1992 to September 1993, at which time x-rays of the 
veteran's lumbosacral spine reportedly showed no acute bony 
abnormality.  Similarly, it appears that VA x-rays of the 
veteran's lumbosacral spine were also conducted in September 
1992.  Although a copy of the actual x-ray report is 
apparently not of record, the Board notes that at the time of 
a VA x-ray in October 1995, the examiner noted that there 
were no abnormal findings, except for a finding - new since 
the time of the x-ray examination in September 1992 - of 
minimal narrowing of the disc space at L5-S1, thus clearly 
implying that the September 1992 x-rays had been normal.

However, the Board notes that the veteran also reported a 
history of numerous car accidents, both pre- and post-
service, on several occasions.  For example, a VA discharge 
summary dated in January 1992 noted that the veteran "claims 
he had 25 car accidents of which six of them he could have 
been dead."  Similarly, at the time of a psychological 
examination in December 1992 by Frederick G. Leidal, Psy.D., 
a private examiner, the veteran again claimed that he had 
been involved in 25 car accidents.  Finally, an examination 
report dated a few days later in December 1992 by Mehdi 
Saghafi, M.D., a private examiner, recorded the veteran's 
report that "[i]n 1976 while driving in Cleveland, he was 
involved in a car accident.  There is no history of hospital 
admission, but he experienced pain in the neck and other 
parts.  Ever since, he has been involved in 24 other 
accidents."  While the veteran reported that in 1982 while 
stationed in Korea he sustained a fracture of the right 
wrist, he did not mention having been involved in a jeep 
accident in service.

The only medical evidence which directly addresses the 
veteran's claim of a link between his current back problems 
and the alleged jeep accident in service includes VA spine 
examination reports dated in February 1996 and August 1998, 
and a VA peripheral nerves examination report dated in 
December 1998.  At the time of the February 1996 VA spine 
examination, the examiner stated that "[the veteran] reports 
history of injury to me involving a motor vehicle accident in 
1982, at which time he claims he was in a moving vehicle that 
was struck and subsequently rolled down a hill with him 
inside, at which time he claims injuring [sic] his lower 
back."  The veteran did not mention any other motor vehicle 
accidents.  Following physical and x-ray examinations, the 
examiner diagnosed chronic low back pain, plausible origin 
from motor vehicle accident sustained while in the service.

At the time of the second VA spine examination in August 
1998, the examiner stated that he had reviewed the veteran's 
claims file, including past x-rays which showed lumbar disc 
disease.  The veteran again "related an injury that he had 
suffered to his back when he was in a Jeep accident when the 
Jeep rolled off of a tough road while he [w]as in Korea 
somewhere around 1982.  He had an injury to his back at that 
time."  No other car accidents were mentioned.  Following a 
physical examination, the examiner diagnosed a residual 
injury of the lumbar spine, with lumbar disc disease.  The 
examiner then concluded that "[b]ased on my examination and 
the record, it does appear that his current back problems are 
related to his service-connected injury."

More recently, the veteran underwent a VA peripheral nerves 
examination in December 1998.  At the time of this 
examination, the examiner noted that he had reviewed the 
contents of the veteran's claims folder.  Following a 
physical examination, the examiner rendered the following 
diagnosis/opinion:

With respect to the low-back injury, I 
could find no evidence in the patient's 
service medical record of the jeep 
accident that he claimed occured [sic] in 
1982.  However, I found that the 
patient's history for the jeep accident 
was fairly consistent over a series of 
many examinations, suggesting to me that 
the episode likely did occur.  My 
inability to find evidence in the 
patient's service medical record may be a 
consequence of the service medical record 
being incomplete, as it was extremely 
sparse.  The patient's radiologic studies 
indicate that from 1992 through the 
present time, he has developed a 
progression of dysfunction of the L5-S1 
disc space with gradual narrowing of this 
disc space and the development most 
recently of scoliosis in association with 
reduction in height of the L5-S1 disc 
space.  The physical examination 
indicates that he patient has limited 
range of motion of the low-back.  He does 
not have evidence of radiculopathy of any 
lumbar or sacral nerve roots nor does he 
have evidence of a myelopathy.  The 
findings, thus, are consistent with a 
chronic low-back strain which would be 
consistent with back injury occurring in 
the Armed Services.  My rationale for 
saying that it would be consistent with 
back injury occurring in the Armed 
Services is that these conditions can 
gradually worsen over time.  There is no 
evidence in the patient's claims-folder 
of back injury occurring outside the 
Armed Services.

In a final summary, the examiner restated that the gradually 
progressive nature of the veteran's back problem "would be 
consistent with a motor vehicle accident occurring in the 
early 1980's."  

The Board finds that while the only statements regarding the 
etiology of the veteran's low back disorder appear to support 
the veteran's claim of inservice incurrence, they are not 
persuasive for three reasons.  First, the opinions are, 
generally speaking, couched in indefinite and speculative 
language.  For example, the examiner who performed the 
February 1996 VA examination stated merely that the veteran's 
reported motor vehicle accident was a "plausible origin" of 
his current back pain.  Similarly, the examiner who performed 
the December 1998 VA examination stated that the veteran's 
current back problem was simply "consistent with" a motor 
vehicle accident occurring in the early 1980's.  Even the 
most definite of these opinions, i.e., the opinion of the 
examiner who performed the August 1998 VA examination, 
indicated only that it "appeared" that the veteran's 
current back problem was related to his inservice injury.  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993), citing Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993), Kates v. Brown, 5 Vet. App. 93, 95 
(1993), and Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 
(1991).

 Second, all three opinions are based on the veteran's own 
report of an inservice jeep accident which is itself 
unsupported by any objective evidence.  As noted earlier, the 
veteran's service medical records do not reflect any 
treatment for a back injury or make any reference to a jeep 
accident.  In this regard, pursuant to VA's duty to assist 
the veteran in the development of his claim, the RO has sent 
numerous requests to the National Personnel Records Center 
(NPRC) in an effort to procure any outstanding service 
medical records for the veteran.  However, the NPRC has 
consistently responded that they have no additional service 
medical records for the veteran.

The Board also notes that in a statement dated in November 
1996, the veteran indicated that he injured his back in 
approximately August 1982, at which time he was treated at 
the Troop Medical Clinic and at either Camp Hovey or Camp 
Casey in Korea.  In response, in December 1996 the RO sent a 
VA Form 21-3101, Request for Information, to the National 
Personnel Records Center (NPRC), requesting copies of Morning 
Reports and/or sick call reports from either Camp Hovey or 
Camp Casey from August 1982 pertaining to any treatment 
provided to the veteran at those facilities.  However, in  a 
response received in March 1997, the Chief of the Records 
Reconstruction Branch at the NPRC indicated that Morning 
Reports had been discontinued in September 1974.  
Furthermore, she indicated that any sick call reports would 
be in the veteran's outpatient record, evidently meaning his 
service medical records.  As noted above, numerous requests 
for any additional service medical records for the veteran 
have met with negative results.

In addition, the Board notes that in October 1997, in 
response to the Board's October 1997 REMAND, the RO sent the 
veteran a letter informing him that in lieu of official 
corroborating evidence of the accident, the veteran could 
"also submit any statements from any persons who may have 
witnessed your accidents in service" to substantiate his 
claim.  To date, no such statements have been received.  

Therefore, the Board finds that, absent any objective 
supporting evidence that the alleged jeep accident actually 
occurred in 1982, the examiners, of necessity, relied only 
upon the veteran's own uncorroborated account of the incident 
and the injuries he sustained therein in providing their 
opinion more than 10 years later.  Indeed, the examiner who 
rendered the December 1998 examination specifically indicated 
that he "could find no evidence in the patient's service 
medical record of the jeep accident that he claimed occurred 
[sic] in 1982," thus indicating that he based his opinion on 
the veteran's own report of his inservice injury.  In this 
regard, the Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the evidence, or is based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Therefore, the etiological relationship between 
the injury allegedly incurred while in service and the 
veteran's post-service back disorder, first shown by the 
evidence some eight years after discharge, may be 
characterized as a general conclusion based on a history 
furnished by the veteran that is unsupported by clinical 
evidence and which, in addition, does not account for the 
possible effects of any pre- or post-service injuries, such 
as the additional 24 accidents reported by the veteran.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).




Finally, all three examiners appear to have based their 
conclusions on, at best, incomplete, and at worst, inaccurate 
information.  In this regard, the Board observes that while 
the veteran repeatedly and consistently told previous 
examiners that he had been in 25 car accidents, the first 
having occurred in 1976, the only accident reported by the 
veteran and noted by the three examiners was the alleged 
August 1982 inservice accident reported by the veteran.  
Indeed, the examiner who performed the December 1998 
examination specifically observed that "[t]here is no 
evidence in the patient's claims-folder of back injury 
occurring outside the Armed Services," thus indicating that 
he was unaware of the veteran's previous repeated reports of 
having been in 25 car accidents, including 6 which he 
described as life-threatening in severity.

As the three physicians' opinions were not based on a fully 
complete factual foundation, the Board finds that these 
opinions lack credibility, and are therefore of little 
probative value as to the issue of service connection.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Service connection for a back disorder is denied.


		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

